Exhibit 10.2

EXECUTION COPY

AMENDMENT No. 3, dated as of November 11, 2011, (this “Amendment”) to the
GOVERNANCE AGREEMENT, dated as of July 30, 2004 (the “Agreement”), as amended,
among BRITISH AMERICAN TOBACCO p.l.c., a public limited company incorporated
under the laws of England and Wales (“BAT”), BROWN & WILLIAMSON HOLDINGS, INC,
(f/k/a Brown & Williamson Tobacco Corporation), a Delaware corporation (“B&W”),
and REYNOLDS AMERICAN INC., a North Carolina corporation (“Reynolds American”).

WHEREAS, the Board of Directors of Reynolds American has authorized a share
repurchase program (the “Share Repurchase Program”) for the purchase of
outstanding shares of common stock of Reynolds American, par value $0.0001 per
share, pursuant to which Reynolds American may spend up to $2.5 billion by
May 31, 2014, to repurchase shares;

WHEREAS, B&W and Reynolds American have entered into a share repurchase
agreement, dated as of November 11, 2011, pursuant to which B&W shall
participate in the Share Repurchase Program subject to the terms and conditions
set forth therein;

WHEREAS, the parties desire to enter into this Amendment in order to amend
Sections 1.01, 2.04(d), 4.01 and 4.03(a) of the Agreement;

NOW, THEREFORE, the parties hereto agree as follows:

SECTION 1. Amendment to the Agreement.

(a) Section 1.01 of the Agreement is hereby amended by replacing the definition
of “Share Repurchase Agreement” with the following:

“Share Repurchase Agreement” means (i) the Share Repurchase Agreement, dated as
of April 29, 2008, between B&W and Reynolds American, pursuant to which B&W
shall participate in the Share Repurchase Program subject to the terms and
conditions set forth therein, (ii) the Share Repurchase Agreement, dated as of
November 11, 2011, between B&W and Reynolds American, pursuant to which B&W
shall participate in the Second Share Repurchase Program subject to the terms
and conditions set forth therein, and (iii) any other agreement entered into by
B&W and Reynolds American which by its terms provides that it shall constitute a
“Share Repurchase Agreement” within the meaning of this Agreement.”

(b) Section 1.01 of the Agreement is hereby further amended by inserting the
following definition in the appropriate alphabetical order:

“Second Share Repurchase Program” means the share repurchase program for the
repurchase of outstanding shares of common stock of Reynolds American, par value
$0.0001 per share, pursuant to which Reynolds American may spend up to $2.5
billion (including purchases required by Section 2.04(d) of this Agreement) by
May 31, 2014 to repurchase shares.”

 

- 1 -



--------------------------------------------------------------------------------

(c) Section 2.04(d) of the Agreement is hereby amended by replacing such
Section 2.04(d) in its entirety with the following new Section 2.04(d):

“(d) If, on or after November 11, 2011, Reynolds American issues Common Stock or
any other Equity Security to any of its directors, officers, employees,
consultants or independent contractors who provided services to Reynolds
American or its subsidiaries (the “Designated Persons”) upon exercise of any
option, warrant or other security relating to Common Stock or any other Equity
Security or upon vesting of any performance shares or similar compensation award
or otherwise issues Common Stock or any other Equity Security, restricted or
otherwise, to any Designated Person then prior to or within a reasonable period
after such issuance (but in any event not later than 20 Available Trading Days
after such issuance occurs), Reynolds American will repurchase a number of
shares of outstanding Common Stock so that the number of outstanding shares of
Common Stock are not increased, and B&W’s Percentage Interest is not decreased,
by such issuance after taking into account such repurchase; provided, however,
that (i) Reynolds American will not be required to repurchase such shares, if,
at the time of such issuance, B&W’s Percentage Interest has fallen below 25%,
without giving effect to such issuance, and (ii) repurchases by Reynolds
American pursuant to any share repurchase plan or program in which any Investor
Party has participated or agreed to participate, including pursuant to any Share
Repurchase Agreement (except Excluded Compensation Buybacks under the Second
Share Repurchase Program), shall not satisfy Reynolds American’s obligation
under this Section 2.04(d). For purposes of this Section 2.04(d), an “Available
Trading Day” shall mean any day on which the New York Stock Exchange, Inc. is
open for trading, except (x) any day during a “blackout period” that is included
in Reynolds American’s insider trading policy and prohibits the buying or
selling of Common Stock by executive officers of Reynolds American in connection
with the release or prospective release of Reynolds American’s annual or
quarterly financial earnings information, or (y) any day on which purchases of
Common Stock by Reynolds American would (i) in the reasonable judgment of
Reynolds American, based on the advice of its outside counsel and after
consultation with B&W, violate applicable law or (ii) require Reynolds American
to disclose a material financing, acquisition or other corporate development,
and the proper officers of Reynolds American have determined in the good faith
exercise of their reasonable business judgment, that such disclosure is not in
the best interests of Reynolds American; provided, however, that the number of
days excluded from the definition of Available Trading Days under clause (y) of
this sentence shall not, without the prior written consent of BAT, which consent
shall not be unreasonably withheld, delayed or conditioned (it being understood
that withholding consent to avoid putting at risk the Intended Tax Treatment (as
such term is defined in the Share Repurchase Agreement) shall be deemed
reasonable), exceed 40 of such trading days for any specific issuance of Equity
Securities or a total of 80 of such trading days in any twelve-month period.
Reynolds American shall promptly give B&W written notice of any delay in the
repurchase of shares of Common Stock required by this Section 2.04(d), which
notice shall contain the anticipated length of such delay, and Reynolds American
shall promptly notify B&W of the termination of each such delay.”

 

- 2 -



--------------------------------------------------------------------------------

(d) Section 4.01 of the Agreement is hereby further amended by replacing such
4.01 in its entirety with the following new Section 4.01:

“Purchases of Equity Securities. Except for the acquisition of shares of Common
Stock pursuant to the Combination Agreement or pursuant to or as contemplated by
any Share Repurchase Agreement and subject to the exceptions set forth in
Section 4.03, during the Standstill Period, the Investor Parties shall not,
directly or indirectly, acquire, agree to acquire or make a proposal to acquire
beneficial ownership of any shares of Equity Securities. Equity Securities
acquired pursuant to this Article IV shall be subject to all of the terms,
covenants and conditions of this Agreement.”

(e) Section 4.03(a) of the Agreement is hereby further amended by replacing such
Section 4.03(a) in its entirety with the following new Section 4.03(a):

“(a) during the Standstill Period, the Investor Parties may acquire beneficial
ownership of additional Equity Securities if, after giving effect to any such
acquisition (other than any acquisition pursuant to or as contemplated by any
Share Repurchase Agreement), B&W’s Percentage Interest would not exceed the
Standstill Percentage less the percentage of Voting Power (calculated as of the
date of disposition) associated with any Equity Securities disposed of by any
Investor Party (other than to another Investor Party or to Reynolds American
pursuant to any Share Repurchase Agreement) following the date of this
Agreement;”

SECTION 2. Amendment Part of the Agreement. This Amendment shall be considered
to be a part of the Agreement and shall be subject to the provisions thereof,
including Article VI thereof (but excluding Section 6.10 thereof). Except as
expressly set forth herein, the Agreement shall continue in full force and
effect without waiver, modification or amendment.

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed by the parties hereto
as of the date first above written.

 

BRITISH AMERICAN TOBACCO P.L.C.,

  by   /s/    Nicola Snook     Name: Nicola Snook     Title:   Company Secretary

 

BROWN & WILLIAMSON HOLDINGS, INC.,

  by   /s/    Timothy J. Hazlett     Name: Timothy J. Hazlett     Title:
  President

 

REYNOLDS AMERICAN INC.,

  by   /s/    Daniel A. Fawley     Name: Daniel A. Fawley     Title:   Senior
Vice President and Treasurer

[Signature Page to Amendment No. 3 to the Governance Agreement]

 

- 4 -